Case: 14-10098   Date Filed: 06/30/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10098
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:11-cv-04544-AT



CHARLTON PAUL GREEN,

                                                          Petitioner-Appellee,

                                 versus

STATE OF GEORGIA,
COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,

                                                      Respondents-Appellants.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 30, 2014)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
                Case: 14-10098       Date Filed: 06/30/2014      Page: 2 of 3


      On December 28, 2011, Charlton Green petitioned the District Court to issue

a writ of habeas corpus pursuant to 28 U.S.C. § 2254 setting aside his 2009

conviction in the Cherokee County Superior Court for failing to register as a sexual

offender. 1 His petition presented three claims for relief: (1) his attorney provided

ineffective assistance by failing to object at trial to the introduction into evidence

of his January 1999 conviction in the Pickens County Superior Court of the crime

of sodomy because, under Lawrence v. Texas, 539 U.S. 558, 123 S. Ct. 2472, 156
L. Ed. 2d 508 (2003), sodomy was no longer a crime; (2) the use of the sodomy

conviction to obtain the instant conviction denied him substantive due process; and

(3) the use of that conviction to obtain the instant conviction denied him procedural

due process. The District Court issued the writ on claim (1), but failed to rule on

claims (2) and (3). The State appeals, arguing in part that the court erred in failing

to rule on those two claims.

      We have previously directed district courts to resolve all claims for relief

raised in a § 2254 petition for a writ of habeas corpus, “regardless of whether

habeas relief is granted or denied.” Clisby v. Jones, 960 F.2d 925, 936 (11th Cir.

1992) (en banc). When a district court fails to do so, we vacate the judgment and

remand for consideration of all of the petitioner’s claims. Id. The District Court’s




      1
          Green’s conviction was affirmed in Green v. State, 692 S.E.2d 784 (Ga. App. 2010).
                                               2
              Case: 14-10098     Date Filed: 06/30/2014   Page: 3 of 3


judgment is accordingly vacated and the case is remanded with the instruction that

the court rule on claims (2) and (3).

      SO ORDERED.




                                         3